Citation Nr: 1639772	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as the result of exposure to hazardous chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.G.



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to June 1971.  He died in August 2008; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant testified before the Board at an August 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in February 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand, with ensuing delay, is required in this case.  In the February 2014 remand, the Board instructed the AOJ to contact the Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC), and any other appropriate source to determine whether the Veteran was stationed in any location at which he may have been exposed to hazardous chemicals, including, but not limited to, napalm and/or herbicides.  In this regard, it is the appellant's contention that the Veteran served at a station through which hazardous chemicals were shipped.  She contends that his exposure to the hazardous chemicals caused the development of acute myelocytic leukemia.

In March 2015, the AOJ identified potential postings during which the Veteran may have been exposed to hazardous materials, and requested verification of such exposure from the JSRRC.  A response from the JSRRC was received in October 2015, noting that the history of the Veteran's unit was researched to the extent possible.  However, the JSRRC response was limited solely to herbicide exposure.

The JSRRC response does not discuss whether the Veteran may have been exposed to napalm, or any other hazardous material, during his service.  The JSRRC response only partially complies with the Board's remand instructions.  Another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. Provide the Joint Services Records and Research Center (JSRRC) with a list of the locations at which the Veteran served and dates of service at each location, such as the information in the Veteran's DA Form 20, page 3.  

2. Ask JSRRC to search for any record which might show what hazardous chemicals were known to be at the listed locations during the Veteran's tour of duty at the locations.  

Ask JSRRC to search for any record which might identify hazardous chemicals known to be handled by individuals in the Veteran's military occupational specialty (mail or postal clerk) at the bases to which the Veteran was assigned during his tour of duty.

Ask JSRRC to search the unit and higher command records in which the Veteran served to determine whether records of occupational and safety incidents are available for such units/higher commands.  

If JSRRC does not have records of locations where napalm was shipped, how it was transported, and whether it was distributed to a base at which the Veteran served, JSRRC should be asked where such records might be stored.  

If JSRRC does not have records of known occupational and safety hazard incidents such as exposure to chemical hazards for the period of the Veteran's service or the locations at which he served, JSRRC should be asked where such records might be.  

All written and electronic material produced by the requested search, as well as the document(s) generated to request the search, should be incorporated into the record.  If records of hazardous materials handling, routes, transportation, or manifests are not available for the relevant time periods and locations, the responding agency should advise VA if another agency may have such records. 

3. ONLY if the AOJ determines that it is possible to identify the Veteran's possible exposures to hazardous chemical(s), obtain a VA opinion in the appropriate specialty to assess the likelihood that such exposure was etiologically related to any disorder which contributed to the Veteran's death, to include acute myelocytic leukemia.  The Veteran's claims folder must be made available to the examiner for review, and such a review must be noted.  The examiner should specifically review, note, and discuss the appellant's statements in support of her claim, as well as the Veteran's service treatment reports and any other record obtained pursuant to this remand.   

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not that acute myelocytic leukemia is etiologically-related to the Veteran's exposure to hazardous chemicals during his period of active duty service?

Note: The term "at least as likely as not" does not mean merely "within the realm of medical possibility," but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the limits of current medical knowledge operate against providing an answer to that particular question.

4. After completing the above, and any other development deemed necessary, readjudicate the claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Tresa M. Schlecht
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




